Title: James Madison to Anthony Morris, 27 November 1828
From: Madison, James
To: Morris, Anthony


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Novr. 27. -28
                            
                        
                        
                        Availing myself of your experienced kindness, I inclose a L. O. Certificate for a small sum due to my
                            father’s Estate, which it appears by the information from Richmond, is now to be applied for at Washington. I presume the
                            power formerly sent you will suffice, and with the request that you will be so good as to use it for the occasion, I offer
                            for yourself and those nearest in your affections, my respects & best wishes: in which you will not doubt that
                            Mrs M. sincerely joins me
                        
                            
                                
                            
                        
                    